Citation Nr: 9902914	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  95-16 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound to the left thigh, involving Muscle Group XV, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound of the left thigh consisting of neurological 
deficit, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel



INTRODUCTION

The veteran had active duty from September 1944 to July 1946.

This matter originally came before the Board of Veterans 
Appeals (Board) on appeal from a November 1994 rating 
decision in which the RO denied the veterans claims for 
increased ratings for residuals of a gunshot wound to the 
left thigh, involving Muscle Group XV, evaluated as 10 
percent disabling, and paralysis of the external cutaneous 
nerve, evaluated as 10 percent disabling.  The veteran 
continued his appeal for higher ratings.  In a March 1997 
decision, the Board remanded the case for evidentiary 
development.  The requested development has been accomplished 
and the case has now been returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained.

2.  The injury to Muscle Group XV as a residual of a gunshot 
wound to the left thigh is not shown to be more than moderate 
in severity.

3.  The neurological deficit in the left thigh, as a residual 
of a gunshot wound to that area, is currently productive of 
post-traumatic neuralgia with no identifiable motor paralysis 
of the anterior crural nerve (femoral).


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a gunshot wound to the left thigh, involving 
Muscle Group XV, are not met.  38 U.S.C.A. §§1155, 5107(a) 
(West 1991); 38 C.F.R. § 4.55, 4.56, 4.73, 4.118, Diagnostic 
Code 5315, 7803, 7804 (effective prior to July 3, 1997); 38 
C.F.R. §§4.55, 4.56, 4.73, 4.118, Diagnostic Codes 5315, 
7803, 7804 (effective on and after July 3, 1997).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a gunshot wound of the left thigh, consisting of 
neurological deficit, are not met.  38 U.S.C.A. §§1155, 
5107(a) (West 1991); 38 C.F.R. §4.124a, Diagnostic Code 8526 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims for 
increased ratings for residuals of gun shot wounds to the 
left thigh, separately rated on the basis of muscle injury 
and neurological deficit, are well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The United States Court of 
Veterans Appeals (Court) has held that, when a veteran claims 
that a service connected disability has increased in 
severity, the claim is well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Court has also stated 
that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In evaluating the 
veterans claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Board notes that during the pendency of the veterans 
current appeal, and subsequent to the Board remand in March 
1997, the rating schedule criteria for determining the 
disability evaluations to be assigned for muscle injuries was 
changed effective July 3, 1997.  The criteria for evaluation 
of muscle injury under Diagnostic Code 5315 are the same 
under both the old and new regulations.  The modifications in 
the criteria for defining slight, moderate, moderately 
severe, and severe muscle injury due to gunshot wounds or 
other trauma are insignificant as they would relate to these 
particular gunshot wound residuals.  However, in an October 
1998 SSOC, the RO evaluated the veterans gunshot wound 
residuals under both the old and new rating criteria, with 
consideration of the minor changes in the definitions for 
slight, moderate, moderately severe, and severe muscle 
injury.  On this basis, we do not find that a remand is 
warranted for consideration of the new rating criteria, 
inasmuch as such consideration has already been completed by 
the RO.

Slight injury to Muscle Group XV is rated noncompensably 
disabling.  When muscle injury to Muscle Group XV is 
moderate, a 10 percent rating is assigned.  Moderately severe 
injury to Muscle Group XV is rated 20 percent disabling.  
Severe injury to Muscle Group XV is rated 30 percent 
disabling.  38 C.F.R. § 4.73, Diagnostic Code 5315 (effective 
prior to, on, and after, July 3, 1997).

Scars which are tender and painful on objective 
demonstration, or poorly nourished with repeated ulceration, 
are rated 10 percent disabling.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (1998).

Mild incomplete paralysis of the anterior crural nerve 
(femoral) is rated 10 percent disabling.  When there is 
moderate incomplete paralysis of the anterior crural nerve, a 
20 percent rating is assigned.  Severe incomplete paralysis 
of the anterior crural nerve is rated 30 percent disabling.  
Complete paralysis of the anterior crural nerve with 
paralysis of the quadriceps extensor muscles is rated 40 
percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8526 
(1998).

A review of the service medical records shows that the 
veteran sustained an accidental penetrating wound to his left 
thigh in April 1945 when a bullet thrown into a fire 
exploded.  The gunshot wound to the left thigh did not 
involve a compound comminuted fracture.

VA outpatient treatment records reflect that the veteran was 
seen on August 4, 1994, for complaints of severe pain in his 
left leg.  Following examination, the diagnostic impression 
was questionable neuropathic pain secondary to an old wound 
and the report references a consultation with Dr. Pelligini 
for evaluation of neuropathic pain.  However, there are no 
records of any evaluation for the veterans complaints of 
pain associated with the claims folder.  When the veterans 
representative at the RO alluded to this in his comments on 
appeal, the RO ascertained from the VA medical center, in 
September 1996, that clinical records of such a consultation 
do not exist.

On VA examination in September 1994, the veteran complained 
of constant severe pain in the left anterior lateral thigh.  
Following examination, the diagnostic impression was status 
post shrapnel wound of the left thigh manifested by 
recurrent, severe pain, some limitation of range of motion 
and complaints of possible hypesthesia of the thigh and lower 
leg.  The veteran was noted to have a well-healed 20 cm 
transverse scar of the left medial mid-thigh.  The scar was 
neither tender nor fixed.  Range of motion in the veterans 
hip was possible only to 80 degrees.  The veteran complained 
of a different feeling in the left medial thigh and lower 
leg.  Pin prick sensation was normal and no neurological 
deficiencies were evident distal to the scar. The report 
stated that strength was good.  However, the clinical 
findings were insufficient to properly consider the current 
severity of the veterans service connected residuals of a 
gunshot wound to the left thigh, involving Muscle Group XV.  
The case was remanded, in part, to obtain these necessary 
clinical findings which would allow for evaluation of the 
veterans muscle injury pursuant to the provisions of 
38 C.F.R. § 4.56 (c).

At the time of the March 1997 Board remand, there were also 
several questions regarding the nature of the veterans 
neurological deficit.  Early post-service medical records had 
repeatedly described the neurological deficit as involving 
the internal cutaneous nerve of the left thigh and the medial 
cutaneous nerve of the left thigh.  It was indicated that the 
internal cutaneous and the medial cutaneous are synonymous 
and evaluated under Diagnostic Code 8526.  At no time was the 
veteran's injury diagnosed as involving the external 
cutaneous nerve; however, the RO had formulated the veterans 
10 percent rating on the basis of neuropathy of the external 
cutaneous nerve under the provisions of Diagnostic Code 8529.  
On remand, the RO was requested to obtain clarification 
regarding the specific nerve involvement and to rate the 
veterans neurological deficit under the appropriate 
Diagnostic Code.

Pursuant to the March 1997 Board remand, the veteran was seen 
for a VA muscle examination in April 1997.  The veteran 
reported a history of a shell fragment wound in the medial 
aspect of the left thigh in service during WWII.  He 
indicated that the fragment lodged against the bone and was 
removed at a field hospital.  He returned to full duty after 
three weeks.  He complained of current, constant pain in the 
lateral left thigh, the lateral left buttock and down the 
lateral left leg.  He denied pain medially and maintained 
that all of his pain was on the outside along the 
distribution of the sciatic nerve.  On examination, there was 
a barely visible scar of the medial aspect of the left thigh 
20 centimeters above the mid-patella level.  The examiner 
indicated that it appeared more like a skin blemish than a 
scar; it was flat and soft with no discoloration.  On 
examination of the scar, the veteran jumped with the 
slightest touch; this was noted to be an inappropriate 
response.  Later, during palpation of the lateral aspect of 
the left leg, the scar was deeply pressed with no reaction 
from the veteran.  In response to the questions posed in the 
remand order, the VA physician noted the following.  There 
were no symptoms of muscle pain other than those which he 
attributed to a degenerative spinal condition and unrelated 
to the veterans shell fragment wound.  It was indicated that 
the loss of muscle function was slight.  Gait and station 
were normal.  Passive range of motion of the left hip was 
normal.  X-rays of the femur were taken and showed no 
evidence of injury to the bone itself; the radiological 
report indicated that there was no detectable loss of soft 
tissue or muscle tissue.  Examination of the local area of 
the shell fragment wound revealed that there may be some loss 
of subcutaneous tissue in the region of missile entry.  The 
VA physician indicated that there was no muscle wasting 
present in the left lower extremity; the right thigh was 57 
cm. around and the left thigh was 56 cm. around, which was 
essentially the same.  Both calf muscles were 30/30 with no 
evidence of wasting.  The diagnostic impression included 
shrapnel injury with resulting degree of fibrosis of the 
muscle, but probably very little, if any, loss of tissue.

On subsequent VA neurological examination in May 1997, the 
veteran complained of severe, constant pain in his left 
thigh, starting at the upper lateral thigh and radiating 
downward laterally to the left ankle.  He reported that the 
pain is constant, regardless of activity or position.  On 
examination, there was mild weakness of the quadriceps, 
hamstrings and abduction muscles on the left due to obvious 
pain.  Deep tendon reflexes in both lower extremities were 1+ 
and symmetrical.  Plantar responses were flexor.  Sensory 
examination showed hyperesthesia and dysesthesia to pinprick 
in the left inner thigh and lower leg.  Gait was normal, 
including toe and heel walking.  The diagnostic impression 
was status post gunshot wound to the left inner thigh with 
post traumatic neuralgia of sensory branches of the left 
femoral nerve, manifested by dysesthesia and pain in the left 
lateral thigh and left lower leg, and chronic pain in the 
left lateral thigh and leg, most likely due to the gunshot 
wound injury and post-traumatic damage to the sensory 
branches of the left sciatic nerve.

In a September 1998 addendum, the VA neurologist who examined 
the veteran in May 1997 provided the following additional 
information.  The veterans claims folder was reviewed prior 
to examination of the veteran, and prior to preparation of 
the report of examination in May 1997 as well as the 
September 1998 addendum.  An EMG test of the veterans left 
lower extremity was requested in August 1994 and scheduled 
for October 1994; the test was not conducted because the 
veteran refused it.  On examination in May 1997, the veteran 
described his pain as severe.  The VA examiner noted that 
pain is a subjective symptom which cannot be measured by a 
physician.  The veteran had no identifiable motor paralysis 
at the time of his May 1997 VA examination.  With respect to 
the nerve involvement which had produced the veterans 
neurological deficit, the VA physician indicated that the 
current neurological diagnoses includes the internal 
cutaneous nerve and medial cutaneous nerve as branches of the 
anterior crural (also called femoral) nerve.  The second 
diagnosis is post-traumatic damage to the sensory branches of 
the left sciatic nerve.  Both diagnoses relate to the sensory 
branches of the respective nerves.

In an undated addendum, the VA physician who conducted the 
muscle examination of the veteran in April 1997 reported that 
he had reviewed the veterans claims folder at the time of 
the examination in April 1997.  He stated that he had 
reviewed a copy of 38 C.F.R. § 4.56 and, following a review 
of the claims folder and the regulation, concluded that the 
veterans muscle injury is no more than moderate.

In an October 1998 statement, the Chief of Staff at the VA 
facility which conducted the April 1997 and May 1997 VA 
examinations, indicated that there was no inconsistency in 
the reports by the two VA physicians.  The veteran was found 
to have sequelae of his nerve injury to the left lower 
extremity.  He also has current signs and symptoms which are 
unrelated to the original nerve injury to the left lower 
extremity.  Specifically, the symptoms related to branches 
off the sciatic nerve is not a residual of the shell fragment 
wound sustained in service; the sciatic nerve injury is 
related to the veterans non-service connected degenerative 
joint disease of the spine.

On the basis of the above clinical findings on the April and 
May 1997 VA examinations, as well as the addendums to those 
examination reports by the physicians who conducted the 
examinations of the veteran, it is the opinion of the Board 
that a rating in excess of 10 percent is not warranted for 
either the residuals of a shell fragment wound of the left 
thigh, involving Muscle Group XV, or residuals of a shell 
fragment wound of the left thigh, consisting of neurological 
deficit.  VA medical opinion reflects that the muscle injury 
to Muscle Group XV is no more than moderate.  This is 
consistent with a 10 percent rating under both the old and 
new rating criteria for evaluating muscle injuries.  To the 
extent that the veterans representative has raised the 
issue, the Board notes that the holding of the Court in 
DeLuca v. Brown, 8 Vet. App. 202 (1995) does not have direct 
application in this case because the rating the veteran is 
currently receiving and the next higher rating are not based 
on limitation of motion; rather, the rating turns on the 
degree of muscle injury to the muscles of the left leg.  As 
noted above, the muscle injury has been shown to be no more 
than moderate.  With respect to the neurological deficit in 
the left lower extremity, the current evidence demonstrates 
that there is post-traumatic neuralgia with no identifiable 
motor paralysis.  This is also consistent with a 10 percent 
disability evaluation under Diagnostic Code 8526.  Against 
this background, increased ratings for either the injury to 
Muscle Group XV or the neurological deficit as residuals of a 
shell fragment wound of the left thigh are denied.


ORDER

1.  An increased rating for residuals of a gunshot wound to 
the left thigh, involving Muscle Group XV, is denied.

2.  An increased rating for residuals of a gunshot wound of 
the left thigh, consisting of neurological deficit, is 
denied.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
